Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Final Action of the instant application 16/726,828 (hereinafter the ‘828 application) responsive the amendment and remarks of March 23, 2021.  The ‘828 application was filed as a reissue of US Application No. 14/431,194 (hereinafter the ‘194 Application), filed September 26, 2013, which has been granted as US Patent Number 10,341,642 (hereinafter the ‘642 Patent) granted July 2, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,341,642 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
Below is a timeline of the initial examination of the 14/431,194 application that resulted in the 10,341,642 Patent under this Reissue.

1/10/2018 - Claims were rejected, in the 1/10/2018 Non-Final Office action over Poulos (US 2013/0342572) and / or obvious over Poulos in view of Nakamura (US 2010/0245237).  Further Examiner presented a Non-Statutory Double Patenting rejection of the claim with respect to claims 1-5 of U.S. Patent No. 9,275,608.
4/10/2018 – Claims were amended to include the below limitation citing paragraph 113 of the original specification for support.
in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object.

Paragraph 113 of the original specification:


7/31/2018 - Claims were rejected, in the 7/31/2018 Final Office action as anticipated by Haddick (US 2011/0221656), and obvious over Haddick in view of Tsai (US 2003/0184525) / Marti (US 2010/0053151) / Nakamura (US 2010/0245237).  The Examiner removed the Non-Statutory Double Patenting rejection responsive to the arguments presented. 

9/20/2018 – Claims 1, 9, and 10 were amended to include basing the modification of the object upon a determined “material of the object”, adding:

determining a material of the object; and
performing an operation associated with the object, according to the detected displacement of the real body and the determined material of the object.

1/3/2019 – Claims were rejected, in the 1/3/2019 Non-Final Office action as obvious over Haddick in view of Geisner (US 2012/0206452) / Tsai (US 2003/0184525) / Marti (US 2010/0053151) / Nakamura (US 2010/0245237).  



in response to a determination that 
(i) a time period of a contact between the body and the object is a first predetermined time or more, or 
(ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, 
the processor is configured to change a display style of the object in the display space to indicate that the object is selected to be deformed

4/23/2019 - In the next office action, Examiner allowed the amended claims providing the following reasons for allowance:
The primary reason for allowance is the inclusion of the limitations reciting “determine a material of the object, and cause the display to display the object according to the displacement of the real body detected by the sensor and the determined material of the object wherein in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object” (similarly recited in independent claims 1, 9 and 10) and “the sensor is configured to detect a first state in which the body contacts the object, and a second state in which the body is moved further to an inside of the object, in response to a determination that (i) a time period of a contact between the body and the object is a first predetermined time or more, or (ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, the processor is configured to change a display style of the object in the display space to indicated that the object is selected to be deformed, and in response to that the second state is detected by the sensor and the object is selected, the processor is configured to deform the object in the display space according to the movement of the body” (similarly recited in independent claims 29 and 39), which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.

Recapture
Claims 1-22 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based and within related applications within the patent family. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘194 Patent (Application No. 14/431,194), the Patent owner added and argued that the following added limitations differentiated the claims from the prior art:
From claim 1 of the (‘194 parent application) as amended on 4/10/2018:
in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object.

Other independent claims were similarly amended. 

Applicant further argued the lack of the above limitation within the prior art of record, notably Poulos:

Of note, from the Remarks of Amendment date 4/10/2018:

Regarding claim 1, Poulos does not disclose that in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object. Therefore, claim 1 is not anticipated by Poulos.

Additionally, the claims were said to be allowed for the following reasons:

Reasons for Allowance
The primary reason for allowance is the inclusion of the limitations reciting “determine a material of the object, and cause the display to display the object according to the displacement of the real body detected by the sensor and the determined material of the object wherein in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object” (similarly recited in independent claims 1, 9 and 10) and “the sensor is configured to detect a first state in which the body contacts the object, and a second state in which the body is moved further to an inside of the object, in response to a determination that (i) a time period of a contact between the body and the object is a first predetermined time or more, or (ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, the processor is configured to change a display style of the object in the display space to indicated that the object is selected to be deformed, and in response to that the second state is detected by the sensor and the object is selected, the processor is configured to deform the object in the display space according to the movement of the body” (similarly recited in independent claims 29 and 39), which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:

The claims remove the concept “in which the real body (object) comes in to contact with the virtual object at a contact positon and then moves away therefrom without maintaining contact with the object”  (independent claims 1, 9, and 10 and corresponding dependent claims)


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the claims on 4/10/2018 to distinguish the '194 Application over the prior art:

“the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object”

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects.  Specifically:

Claims now present that the contact is “based on an operation in which the real (body) object press the virtual object”.  Here, rather than materially narrowing the clam limitation relative to the original claim, the amendment adds indefiniteness to the claim in that previously it was a contact and seemingly immediate move away, but now the “press” implies continual applied contact as well as a “move(s) away therefrom” upon contact.

  Responsive to the above cited amendments and arguments, the Examiner issued the patent claims on the basis that the limitations corresponding to “the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object” patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these added / argued limitations. Accordingly, claims 1-22 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite “in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom (without maintaining contact with the object) is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object”, but the specification does not provide written description describing a case where the user “presses the virtual object” and then moves away therefrom (without maintaining contact with the object).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The claim teaches that both:  (1) when the real object comes into contact with the virtual object at a contact positon, the real body object moves away therefrom: and (2) when the real object comes into contact with the virtual object at a contact positon, the real body object presses on the virtual object.  It is the Examiner’s positon that these two operations are mutually exclusive, as you can’t have a moving away upon contact and also simultaneously a pressing upon contact.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al., Patent Number:  8,990,682, hereinafter Wong, and further in view of Hilliges et al., Publication Number:  2012/0113223, hereinafter Hilliges.

With regard to claim 1, which teaches a display device configured to present at least one virtual object superimposed on a real scene to a user, the display device comprising:  a display configured to present the at least one virtual object to the user;   Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
With regard to claim 1, which teaches a sensor configured to detect displacement of a real object; Wong teaches the wearable head-mounted display device includes sensor configured to detect a physical object such as the wearer’s hands within the space  (see column 10, lines 31-60).
a processor configured to determine a material of the virtual object, Wong teaches the device including a processor to determine the material of the virtual object (see column 12, lines 46-63).
With regard to claim 1, which teaches cause the display to present the virtual object to the user according to the displacement of the real object detected by the sensor and the determined material of the virtual object, Wong teaches locating the virtual object according the identified location of the real object (user hands) but allowing for movement from the real object (see column 13, lines 18-41).
With regard to claim 1, which teaches in response to that movement of the real object in which the real object comes in contact with the virtual object at a contact position based on an operation in which the real object presses the virtual object and then moves away therefrom (without maintaining contact with the virtual object) is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  

Wong teaches the head mounted display being translucent glasses with the virtual object projected on the lens being presented co-located with the hands.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to 

With regard to claim 2, which teaches wherein, when the displacement of the real object moving along the virtual object is detected by the sensor, the processor is configured to rotate the virtual object corresponding to a moving direction of the real object, Hilliges further teaches enabling the rotation of the virtual object when operated on by the hand (see paragraphs 38 and 46).

wherein the processor is configured to rotate the virtual object by an angle corresponding to an amount of the displacement, Hilliges further teaches enabling the rotation of the virtual object when operated on by the hand to the degree the hand presents circular rotation (see paragraphs 38 and 46).

With regard to claim 4, which teaches further comprising: a projector configured to project an image, wherein the processor is configured to cause the projector to project an image related to the virtual object, Wong teaches projecting an image related to the virtual object (see column 15, lines 32-43).

With regard to claim 5, which teaches further comprising: a second display, wherein the processor is configured to cause in the second display to display an image related to the virtual object, Wong teaches a two display system for displaying a three dimensional virtual object to the user (see column 15, lines 12-43).

With regard to claim 6, which teaches wherein the sensor is an infrared sensor, Wong teaches use of an infrared sensor (see column 10, lines 28-45).

With regard to claim 7, which teaches wherein the sensor is an imaging sensor configured to capture an image, Wong teaches use of an image-capturing sensor (see column 10, lines 28-45).

wherein the processor is configured to perform an operation based on a control method comprising:  presenting the at least one virtual object to the user;  Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
With regard to claim 8, which teaches detecting the real object that operates the virtual object; changing a position of the virtual object according to the operation by the real object; and causing the virtual object to stay on site when the real object stops operating the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact but remains on site (see column 13, line 31 through column 14, line 31).

With regard to claim 9, which teaches a control method executed by a display device that presents at least one virtual object superimposed on a real scene to a user, the control method comprising:  presenting the at least one virtual object to the user; Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
With regard to claim 9, which teaches detecting, by a sensor of the display device, displacement of a real object; Wong teaches the wearable head-mounted display device includes sensor configured to detect a physical object such as the wearers hands within the space  (see column 10, lines 31-60).
determining a material of the virtual object; Wong teaches the device including a processor to determine the material of the virtual object (see column 12, lines 46-63).
With regard to claim 9, which teaches causing the display to present the virtual object to the user according to the detected displacement of the real object and the determined material of the virtual object, Wong teaches locating the virtual object according the identified location of the real object (user hands) but allowing for movement from the real object (see column 13, lines 18-41).
With regard to claim 9, which teaches wherein in response to that movement of the real object in which the real object comes in contact with the virtual object at a contact positon based on an operation in which the real object presses the virtual object and then moves away therefrom, processing is executed corresponding to the contact position of the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31). This collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  

Wong teaches the head mounted display being translucent glasses with the virtual object projected on the lens being presented co-located with the hands.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual 


With regard to claim 10, which teaches a non-transitory storage medium that stores a control program that causes, when executed by a display device that presents at least one virtual object superimposed on a real scene to a user, the display device to execute:  presenting the at least one virtual object to the user; Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
detecting, by a sensor of the display device, displacement of a real object; Wong teaches the wearable head-mounted display device includes sensor configured to detect a physical object such as the wearer’s hands within the space  (see column 10, lines 31-60).
With regard to claim 10, which teaches determining a material of the virtual object; Wong teaches the device including a processor to determine the material of the virtual object (see column 12, lines 46-63).
With regard to claim 10, which teaches causing the display to present the virtual object to the user according to the detected displacement of the real object and the determined material of the virtual object, Wong teaches locating the virtual object according the identified location of the real object (user hands) but allowing for movement from the real object (see column 13, lines 18-41).
With regard to claim 10, which teaches wherein in response to that movement of the real object in which the real object comes in contact with the virtual object at a contact position based on an operation in which the real object presses the virtual object and then moves away therefrom is detected by the sensor, processing is executed corresponding to the contact position of the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31). This collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  



With regard to claims 20-22, which teach in response to that the movement of the real object in which the real object comes in contact with the virtual object at the contact position based on the operation in which the real object presses the virtual object and then moves away therefrom without maintaining contact with the virtual object is .  


Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al., Publication Number:  2013/0257692, hereinafter Yang, and further in view of Hilliges et al., Publication Number:  2012/0113223, hereinafter Hilliges.

With regard to claim 11, which teaches a display device, comprising: a display configured to stereoscopically display a predetermined object, by displaying images respectively corresponding to both eyes of a user when the display device is worn; Yang teaches a head mounted display device that shows different images to each eye to present a 3-dimensional display to the user (see paragraphs 259-260 and figure 25).
With regard to claim 11, which teaches a sensor configured to detect a body in a display space where the object is stereoscopically displayed; a processor configured to change, when movement of the body is detected in the display space, the object in the display space according to the movement of the body, Yang teaches the head mounted display comprising displays 2598A and 2598B for each eye respectively, sensor for capturing the region in front of the display to capture the user’s hands, and a processor for processing the input and output display (see paragraphs 259-260 and figure 25).
With regard to claim 11, which teaches wherein the sensor is configured to detect a first state in which the body contacts the object, and a second state in which the body is moved further to an inside of the object,  Yang teaches detecting a state when a finger (end-effector) touches a threshold of a surface of a virtual object and additionally a state where the finger is within the virtual object itself (see paragraphs 92 and 101-105 and figure 3A-D). 
With regard to claim 11, which teaches in response to a determination that (i) a time period of a contact between the body and the object is a first predetermined time or more, or (ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, the processor is configured to change a display style of the object in the display space to indicate that the object is selected to be deformed, Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11)
With regard to claim 11, which teaches in response to that the second state is detected by the sensor and the object is selected, the processor is configured to deform the object in the display space according to the movement of the body, Yang teaches deform the virtual object in accordance with movement of the body (see paragraphs 146-153 and figure 11).


    With regard to claim 12, which teaches wherein in response to (i) the time period of the contact between the body and the object is the first predetermined time or more, the processor is configured to change the display style of the object in the display space to indicate that the object is selected to be deformed, Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11).

 wherein in response to (ii) the elapsed time from the contact between the body and the object is the second predetermined time or more, the processor is configured to change the display style of the object in the display space to indicate that the object is selected to be deformed, Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11).

    With regard to claim 14, which teaches wherein the sensor is configured to detect the second state in which the body is continuously moved further to the inside of the object, and in response to that the object is selected, the processor is configured to start deforming the object from when the movement of the body to the inside of the object is detected, Yang teaches deform the virtual object in accordance with movement of the body (see paragraphs 146-153 and figure 11).  Hilliges further teaches allowing for a deforming modification of the selected virtual object, (see paragraphs 46 and 57 and figure 4).  

With regard to claim 15, which teaches wherein, when the movement of the body to the inside of the object is no more detected before a lapse of the second predetermined time and after starting deforming the object, the processor is configured to perform display of reverse change of putting the deformation of the object back in place, Yang teaches canceling the input when shorter / longer than predetermined user set time periods (see paragraphs 136, 141, and 151) 

With regard to claim 16, which teaches wherein the processor is configured to perform the display of the reverse change in a shorter time than a time required for the deformation, Yang teaches canceling the input when shorter / longer than predetermined user set time periods (see paragraphs 136, 141, and 151)

    With regard to claim 17, which teaches wherein the processor is configured to change the object, by moving or rotating the object, or combining the moving and the rotating, with the movement of the body, Yang teaches uses hands causing the object to move and/or rotate (see paragraphs 168-169). 

    With regard to claim 18, which teaches wherein the processor is configured to change the object, by causing the object to disappear, with the movement of the body, Yang teaches uses hands causing the object to be deleted (see paragraph 64).

    With regard to claim 19, which teaches a display device, comprising: a display configured to stereoscopically display a predetermined object, by displaying images respectively corresponding to both eyes of a user when the display device is worn; and a processor; Yang teaches a head mounted display device that shows different images to each eye to present a 3-dimensional display to the user (see paragraphs 259-260 and figure 25). Yang teaches the head mounted display comprising displays 2598A and 2598B for each eye respectively, sensor for capturing the region in front of the display to 
With regard to claim 19, which teaches the processor configured to in response to a determination that (i) a time period of a contact between a body and the object is a predetermined time or more, or (ii) an elapsed time from the contact between the body and the object is a predetermined time or more, change a display style of the object to indicate that the object is selected to be deformed, Yang teaches detecting a state when a finger (end-effector) touches a threshold of a surface of a virtual object and additionally a state where the finger is within the virtual object itself (see paragraphs 92 and 101-105 and figure 3A-D). Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11)
With regard to claim 19, which teaches in response to a determination that the body contacts the object and is moved further to an inside of the object in a display space in which the object is stereoscopically displayed, deform the object in the display space according to the movement of the body, Yang teaches deform the virtual object in accordance with movement of the body (see paragraphs 146-153 and figure 11).
Yang teaches modifying the visual appearance of an object via scaling, but not necessarily deforming the object.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual object (see paragraphs 25 and 46 and figure 4), similar to that of Yang, and further teaches the head mounted display .

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Patent Owner argues “The applied art of record does not disclose or suggest the recited feature of detecting the movement of the physical object (“real object”) in which the physical object (“real object”) comes in contact with the virtual object at a contact position based on an operation in which the physical object (“real object”) presses the virtual object.”
In response, the Examiner respectfully submits that that it is unclear from the claim or for additional reading of the specification how “an operation in which the real object presses the virtual object” compares to “movement of the real object in which the real object comes in contact with the virtual object”.  What is clear, however, is that a contact and press is different than the previously stated contact and move away without maintaining contact.  The whole concept of “without maintaining contact” was added to gain allowance and therefore cannot be removed under recapture rules.  It is unclear from the Patent’s specification if there can be both a press (known in the art to be both contact and then further maintained contact / pressure), and a state where contact is immediately followed by moving away therefrom without maintaining contact.  The claim currently reads as an instantaneous moving away upon contact, but also as a press beyond the point of contact, hence the 112 rejection.  
As far as the art is concerned, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31), where this collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  Hilliges further teaches users within the augmented reality system being able to touch, move, push, pull, lift, grasp, drop, etc. virtual objects in the displayed space with their hand (see paragraphs 32, 33, and 38).  


Patent Owner argues “even if the collision action in Wong may take into account a velocity or acceleration of the physical object, Wong fails to disclose or teach detecting the movement of the physical object (“real object”) in which the physical object (“real object”) comes in contact with the virtual object at a contact position based on an operation in which the physical object (“real object”) presses the virtual object.”


Patent Owner argues “The feature of “without maintaining contact with the object”, which is removed from the reissue claim 1, is already implied in the recited feature of “then moves away from” in reissue claim 1.”
In response, the Examiner respectfully submits that if the feature is implied, then why remove it at all.  Further given the argument that it is implied, further muddies the language on whether there is a press within the object or on the object or a contact and removal of contact.

Patent Owner argues “"[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. Also see MPEP 1412.02, section II, C.
As noted above, reissue claim 1 is amended to recite:
in response to that movement of the real [body]object in which the real [body]object comes in contact with the virtual object at a contact position based on an operation in which the real object presses the virtual object and then moves away therefrom [without maintaining contact with the object] is detected 

Compared with patent claim 1, the features of executing processing corresponding to the contact position of a virtual “element” in response to that the movement of a real “element” in which the real “element” comes in contact with the virtual “element” at a contact position and then moves away therefrom is detected are retained in reissue claim 1.”
In response, the Examiner respectfully submits that the amendment, rather than materially narrowing the clam limitation relative to the original claim, adds indefiniteness to the claim in that previously it was a contact and seemingly immediate move away, but now the “press” implies continual applied contact as well as a “move(s) away therefrom” upon contact.

Patent Owner argues that “Applicant submits that Poulos does not disclose the retained feature of reissue claim 1 (executing processing corresponding to the contact position of a virtual “element” in response to that the movement of a real “element” in which the real “element” comes in contact with the virtual “element” at a contact position and then moves away therefrom is detected), because Poulos describes how the user contacts a virtual object but does not disclose the predetermined body/finger/user moves away from the virtual object after contacting the virtual object.”
In response, the Examiner respectfully submits that while this may be the case the claim clearly removes a feature that was added to the claim, was argued to differentiate over the prior art, and was specifically mentioned in the reasons for allowance as a differentiating limitation.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and included in the enclosed PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992